   8:19-cr-00402-RFR-SMB Doc # 24 Filed: 03/04/21 Page 1 of 1 - Page ID # 45




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR402

        vs.
                                                                           ORDER
JESSE L. CODY,

                        Defendant.


       This matter is before the court on Defendant's Motion to Extend Deadline for Pretrial
Motions [23]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 30-day extension. Pretrial Motions shall be filed by April 1, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Deadline for Pretrial Motions [23] is granted. Pretrial
motions shall be filed on or before April 1, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between March 2, 2021 and April 1, 2021, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       3.      Jury Trial set for 3/29/2021 at 9:00 AM in Courtroom 4, Roman L. Hruska Federal
Courthouse, 111 South 18th Plaza, Omaha, NE before Judge Robert F. Rossiter Jr. is canceled and
will be reset by further order of the court.

       Dated this 4th day of March, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
